DETAILED ACTION
Claim Status 
Claims 1-4, 6, 8-11 are pending and under current examination. 
Applicants' arguments (and amendments and/or declaration), filed 04/28/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pantazis (WO 2005112967, 5/19/2004) in view of Schafer (Nature reviews Molecular cell biology. 2008 Aug;9(8):628-38).
With regard to claims 1, 6, and 8, Pantazis teaches that an isolated fraction of mastic gum inhibits growth of cancer cells (abstract). The extract can be obtained using methanol, ethanol (polar solvent), dimethylsulfoxide, hexane (non-polar organic solvent), or chloroform, or mixtures of these solvents (page 5). The fraction is taught to be soluble in these liquids, see summary of invention. It would have therefore been obvious to one of ordinary skill in the art at the time of invention to obtain an isolated fraction of mastic gum soluble in both hexane and ethanol to treat cancer (see MPEP 2144.06 I), and to incorporate the extract in a pharmaceutically acceptable carrier and administer it to a patient in a method of treating cancer. 
Pantazis does not expressly teach treating wounds with the isolated fraction. 
Schafer teaches that malignant tumors often develop at sites of chronic injury due to overlaps in wound healing and cancer mechanisms, i.e., that malignant tumor formation is often an aberrant part of wound healing in chronic injuries (see key points in page 1). It would have therefore been obvious to one of ordinary skill in the art to include administration of a therapeutically effective amount of the composition of Pantazis in a method of treating a chronic wound to induce apoptosis in cancer cells that form during wound healing and thus prevent tumor formation.

With regard to claim 2, Schafer teaches that malignant transformation is a particularly severe complication of non-healing ulcers (page 3); it would have therefore been obvious to one of ordinary skill in the art to apply the method of Pantazis and Schafer to chronic venous ulcers.
With regard to claims 3 and 4, because the fraction is isolated using ethanol and hexane as described above, it would be substantially devoid of monoterpene compounds and have less than about 5% of myrcene monomers and myrcene oligomeric forms having a degree of polymerization less than about 6.
With regard to claim 11, as the method is drawn to a method of treating chronic venous ulcers as described above, it would have been obvious to one of ordinary skill in the art to use parenteral administration to deliver the composition to the veins. Additionally, Pantazis does teach various routes of administration including parental or topical. 

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pantazis (WO 2005112967, 5/19/2004) in view of Balan2 (Phytomedicine 14 (2007) 263–272) and Schafer (Nature reviews Molecular cell biology. 2008 Aug;9(8):628-38) as applied to claims 1-8 and 11 above, and further in view of Matson (US4728323, 3/1/1988).
As described above Pantazis and Schafer teach the limitations of claim 1. They do not teach the coating of the isolated fraction on a medical device. However, Matson 

Response to Remarks
Applicants argue that Schaefer teaches that most cancer therapies inhibit the wound healing process, but recent examples suggest that inhibition of tumor growth can be achieved without affecting the tissue repair process. Applicants argue that it is clear according to Schafer that cancer therapy would prevent the wound healing process or would have no effect. 
Examiner respectfully disagrees that Shafer’s cancer therapy would necessarily prevent the wound healing process because Schaefer teaches recent examples suggest that tumor growth can be achieved without affecting the tissue repair process thus the examiner interprets this as enabling cancer therapy without inhibiting wound healing. 
Applicant argue that the Pantazis reference does not teach treating wounds as claimed. 
	Examiner notes that this deficiency is rectified by the teachings of Schaffer which makes it known the link in that tumors often develop at sites of chronic injuries due to overlaps in wound healing. The administration of the composition of Pantazis which 
Applicants argue Schafer does not relate to mastic gum fractions or isolated fractions which is substantially devoid of compounds which are soluble in a polar organic solvent but insoluble in non-polar solvent. 
Examiner respectfully submits that Schafer is not applied for the teaching of the isolated mastic gum fractions. Rather, Shcaffer makes it known that malignant tumors often develop at sites of chronic injury due to overlaps in wound healing and cancer mechanisms, i.e., that malignant tumor formation is often an aberrant part of wound healing in chronic injuries (see key points in page 1). 
Applicants argue that Pantazis does not teach wherein the fraction is soluble in at least one polar organic solvent and in at least one non-polar organic solvent. 
Examiner notes that Pantazis teaches that polar solvents include methanol and hexane and the isolated fraction is soluble in such, thus Pantazis teaches that the fraction is soluble in both, see summary of invention and detailed description of invention.  
Applicants argue that Pantazis does not teach isolated fractions that are substantially devoid of compounds which are soluble in polar organic solvent but insoluble in non-polar solvent. 
Examiner respectfully disagrees. Since Pantazis teaches that the isolated mastic gum fractions are soluble in both polar and non-polar solvents the isolated fraction is therefore substantially devoid (i.e. having no compounds) of compounds which are 
Applicants argue that Example 8 of the present application shows a fraction which is obtained by a one step process using ethanol only has a detrimental effect on cells and that the claimed invention yielded results of increased efficacy.  
Examiner respectfully submits that the instant claims do not require a two-step extraction process or even any steps for an extraction process. Rather, the instant claims note that the isolated mastic gum fraction is soluble in both polar and non-polar solvent of which Pantazis already teaches (i.e. the hexane and ethanol solvents). 

Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Currently, no claims are allowed and all claims are rejected.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH ALAWADI/Primary Examiner, Art Unit 1619